  Case 8:19-cv-00048-JVS-JDE Document 76 Filed 05/15/20 Page 1 of 6 Page ID #:799


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-00048 JVS (JDEx)                                     Date   5/15/2020

 Title             Paul Gordy v. CareMore Health Plan, et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Minute Order Regarding Motion to Remand and Motion
                        to Dismiss

       Before the Court is Defendant Orange County Global Medical Center’s
(“OCGMC”) motion to remand this action to state court. ECF No. 57. No other party
has responded to the motion. The Court deems the failure to oppose the motion as
consent to the granting of the motion. See Local Rule 7-9 (requiring the filing of an
opposition brief or a statement of non-opposition no later than 21 days before hearing
date); Local Rule 7-12 (failure to file an opposition may be deemed consent to the
granting of a motion). Further, as set forth below, the Court also considers the motion on
its merits.

     Also before the Court is Defendant Charles Holzner, M.D.’s (“Dr. Holzner”)
motion to dismiss. ECF No. 58.

       For the following reasons, the Court GRANTS the motion to remand and declines
to rule on the pending motion to dismiss. The Court further finds that oral argument
would not be helpful on this matter and vacates the May 18, 2020, hearing. Fed. R. Civ.
P. 78; L.R. 7-15.

                                                    I. BACKGROUND

       Plaintiff Paul Gordy (“Gordy”) filed his initial complaint in the Superior Court for
the State of California for the County of Orange (Case No. 30-2018-01036639-CU-IC-
CXC). See Compl., ECF No. 1-1. The action was removed to this district by Defendant

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 6
  Case 8:19-cv-00048-JVS-JDE Document 76 Filed 05/15/20 Page 2 of 6 Page ID #:800


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.        SACV 19-00048 JVS (JDEx)                                   Date   5/15/2020

 Title           Paul Gordy v. CareMore Health Plan, et al

CareMore Health Plan1 (“CareMore”) on January 9, 2019, under federal officer
jurisdiction. See Removal, ECF No. 1. Gordy moved to remand the action and the Court
denied the motion. See ECF No. 22.

       The First Amended Complaint (“FAC”) filed on March 18, 2020 alleges the
following. Gordy received his medical insurance and health care through enrollment in a
CareMore Reliance plan. FAC, ¶ 10, ECF No. 49. On December 9, 2017, Gordy burned
his foot in scalding water. Id. ¶ 9. Three days later, he went to the emergency room at
Placentia-Linda Hospital (“PLH”), where he was diagnosed with second-degree partial
thickness epidermal burns. Id. PLH referred Gordy to OCGMC based on Gordy’s
enrollment in a CareMore health plan because OCGMC contracted with CareMore to
provide medical services. Id. ¶ 11.

       At OCGMC, Gordy was treated by Defendant Dr. Frank Nastanski (“Dr.
Nastanski”), who diagnosed Gordy with third-degree full-thickness epidermal burns and
recommended immediate surgery for debridement and a cadaver skin graft. Id. ¶ 12.
However, Dr. Nastanski’s diagnosis was incorrect—Gordy had suffered second degree
burns. Id. ¶ 13. Therefore, the surgery recommended by Dr. Nastanski was medically
unnecessary for Gordy’s burns and risked limb-threatening complications. Id. ¶ 14.
Gordy was also taking anti-rejection medications increasing his susceptibility to
infections and suffered from peripheral arterial disease, hindering his ability to heal. Id.
Dr. Nastanksi failed to consider these complications and run the appropriate test to
determine if Gordy was an appropriate candidate for surgery, which he was not. Id.

       On December 12, 2017, Dr. Nastanski performed the procedure. Id. ¶ 15. Dr.
Nastanski’s execution was flawed because he removed an excess amount of skin and used
an improper tool. Id. Thus, the cadaver skin graft failed. Id. ¶ 16. Dr. Nastanski then
recommended that Gordy undergo another skin graft operation using skin from his thigh,
which Dr. Nastanski then performed on December 16, 2017. Id. ¶¶ 17, 18. By the time
of Gordy’s follow up appointment on December 26, 2017, Gordy’s foot had become
infected due to the improper skin graft procedure. Id. ¶ 19. However, Dr. Nastanski
failed to recognize the seriousness of the infection and merely told Gordy to clean his
foot with soap and water, and to apply an antibacterial cream. Id.

         1
             Erroneously sued as “CareMore Health Plan, Inc.” Mot., Docket No. 23-1, cover page.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                 Page 2 of 6
  Case 8:19-cv-00048-JVS-JDE Document 76 Filed 05/15/20 Page 3 of 6 Page ID #:801


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00048 JVS (JDEx)                         Date   5/15/2020

 Title          Paul Gordy v. CareMore Health Plan, et al

       On January 14, 2018, Gordy consulted with a physician who was not in
CareMore’s network, Dr. Mark Reed (“Dr. Reed”), a podiatrist specializing in surgery
and wound care. Id. ¶ 20. Dr. Reed recommended emergency surgery that day because
the skin graft had failed, and Gordy’s foot had become gangrenous with extensive
necrotic tissue, and that the wet gangrenous tissue had to be removed immediately. Id.
Dr. Reed checked Gordy into PLH that day, and after performing surgical debridement
the next morning, was able to stabilize the wound. Id.

       CareMore would not authorize this surgery because it did not have Dr. Reed under
contract. Id. ¶ 21. But CareMore did not have a doctor under contract who was qualified
to perform the procedure, and instead sent a nurse to examine Gordy who acknowledged
that the situation was “beyond her expertise,” and that she could not help. Id. CareMore
approved Gordy only for hyperbaric (oxygen) treatment, which would have been
ineffectual. Id. ¶ 22. Thus, Gordy had no choice but to pay Dr. Reed out-of-pocket for
the urgently necessary procedure. Id. On January 15, 2018, Dr. Reed performed the
emergency debridement at PLH and was able to stabilize the wound. Id. ¶ 23. If Gordy
and Dr. Reed had not overridden CareMore, Gordy’s wet infected gangrene would have
spread, and could have killed him. Id.

       Following that surgery, Dr. Reed consulted with CareMore’s hospitalist, Dr.
Bhavesh Jansari (“Dr. Jansari”), about the necessary follow-up treatment. Id. ¶ 24. Dr.
Reed and Dr. Jansari agreed that Gordy should receive a skin graft and that the surgery
should be performed at a tertiary hospital such as USC for the best chance of success. Id.
These recommendations were communicated to Dr. Holzner, Gordy’s primary care
physician, and a member of CareMore Medical Group’s (“CMG”) network of physicians
who had sole authority to submit authorization requests on Gordy’s behalf to OCGMC
and CareMore. Id. On January 18, 2018, Gordy visited Dr. Holzner, but Dr. Holzner
failed to recognize that Gordy required urgent specialty medical care to prevent his
condition from worsening and requiring amputation. Id. ¶ 25.

       On January 19, 2018, Gordy saw Dr. John Gambol (“Dr. Gambol”) in PLH’s
wound care department who detected staphylococcus on the wound, agreed that Gordy
should consult a reconstructive surgeon at a tertiary level of care without delay, and made
a referral for Gordy to be seen by either Dr. Patel or Dr. David Armstrong (“Dr.
Armstrong”) at USC. Id. ¶ 26. The referral was communicated to Dr. Holzner who knew
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                       Page 3 of 6
  Case 8:19-cv-00048-JVS-JDE Document 76 Filed 05/15/20 Page 4 of 6 Page ID #:802


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00048 JVS (JDEx)                          Date   5/15/2020

 Title          Paul Gordy v. CareMore Health Plan, et al

it was his duty and responsibility to submit requests for referrals to specialists to CMG
and CareMore, but failed to submit the request until after Gordy’s leg was amputated in
May 2018. Id. ¶¶ 27-30, 35. In March 2018, Dr. Reed performed another surgery on
Gordy to remove dry gangrene from the wound and started Gordy on a course of Zyvox,
an antibiotic, based on the medical recommendation of an infectious disease specialist.
Id. ¶ 31. When the Zyvox ran out, CareMore did not authorize Gordy to renew the
prescription and instead authorized a different drug for treatment. Id. ¶ 32. In April
2018, Gordy consulted with another non-CareMore doctor, Dr. Armstrong at USC. Id. ¶
33. Dr. Armstrong sought to treat the leg, but CareMore would not authorize treatment
without the referral from Dr. Holzner. Id. On May 5, 2018. Gordy was able to see Dr.
Holzner again but by then, to prevent the gangrene from spreading, doctors amputated
Gordy’s lower leg. Id. ¶ 35.

       The FAC alleges (1) a claim for breach of the duty of good faith and fair dealing
against CareMore, (2) a claim for professional negligence against CareMore and CMG,
and (3) a claim for medical negligence against OCGMC, Dr. Nastanski, and Dr. Holzner.
Id. ¶¶ 37–62. CareMore and Gordy settled all claims against CareMore and on April 1,
2020, the claims against CareMore were dismissed with prejudice. See ECF Nos., 45, 46,
51, 53.

                                     II. LEGAL STANDARD

       Removal jurisdiction is based entirely on federal statutory authority. See 28 U.S.C.
§§ 1441–55. A defendant may remove “any civil action brought in a State court of which
the district courts . . . have original jurisdiction.” 28 U.S.C. § 1441(a). Under 28 U.S.C.
§ 1332(a)(1), federal courts have original jurisdiction over civil actions “where the matter
in controversy exceeds the sum or value of $75,000 . . . and is between . . . citizens of
different States.”

       “Diversity removal requires complete diversity, meaning that each plaintiff must
be of a different citizenship from each defendant.” GranCare, LLC v. Thrower, 889 F.3d
543, 548 (9th Cir. 2018) (citing Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996)).
Complete diversity “is determined (and must exist) as of the time the complaint is filed
and removal is effected.” Strotek Corp. v. Air Transp. Ass’n. of Am., 300 F.3d 1129,
1131–32 (9th Cir. 2002) (emphasis added) (citing Morongo Band of Mission Indians v.
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 4 of 6
  Case 8:19-cv-00048-JVS-JDE Document 76 Filed 05/15/20 Page 5 of 6 Page ID #:803


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00048 JVS (JDEx)                          Date   5/15/2020

 Title          Paul Gordy v. CareMore Health Plan, et al

California State Bd. of Equalization, 858 F.2d 1376, 1380 (9th Cir. 1988) (diversity is
determined by citizenship of parties as of filing of the original complaint)); see also
Newcombe v. Adolf Coors Co., 157 F.3d 686, 690 (9th Cir. 1998) (diversity must exist
when the action is removed).

       If the Court determines that it lacks subject matter jurisdiction in which a
defendant has improperly removed the case, the Court must remand the case to state
court. 28 U.S.C. § 1447(c); Fed. R. Civ. P 12(h)(3). However, if the claims which would
support jurisdiction are no longer in the case, the Court has discretion whether to exercise
jurisdiction over the remaining state claims under its supplemental jurisdiction. 28
U.S.C. § 1367.

                                        III. DISCUSSION

       OCGMC moves to remand this action to state court on the grounds that Gordy and
CareMore recently settled and all claims against CareMore have been dismissed with
prejudice. Mot., 7. As a result, OCGMC argues that the remaining claims against the
other Defendants arise solely under California state law and involve no federal claims.
Id. Furthermore, because all parties are California residents no diversity jurisdiction
exists. Id.

       CareMore was the only party who was subject to the first cause of action for
breach of the duty of good faith and fair dealing. It was under CareMore’s claim that it
was acting under the direction of a federal officer when engaging in the conduct that gave
rise to the claim (making Medicare benefit determinations and administering Medicare
benefits) that the Court found subject matter jurisdiction under the Federal Officer
Removal Statute. See ECF No. 22. This cause of action having been dismissed, the only
remaining claims are for professional (non-medical) negligence against CMG and
medical negligence against OCGMC, Dr. Nastanski, and Dr. Holzner.

      “If at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C.A. § 1447(c). While the Court
may have had jurisdiction at the time of removal, there is presently no claim which
supports federal question or diversity jurisdiction. At this early stage of the litigation
with questions only under state law remaining, the Court declines to exercise its
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 5 of 6
  Case 8:19-cv-00048-JVS-JDE Document 76 Filed 05/15/20 Page 6 of 6 Page ID #:804


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00048 JVS (JDEx)                                     Date     5/15/2020

 Title          Paul Gordy v. CareMore Health Plan, et al

discretion to assume supplemental jurisdiction over those remaining state law claims
under 28 U.S.C. § 1367.

       Given that the Court declines to exercise supplemental jurisdiction, it declines to
hear the motion to dismiss. That is now a matter for the state court.

                                       IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS the motion to remand and declines
to rule on the pending motion to dismiss. The Court further finds that oral argument
would not be helpful on this matter and vacates the May 18, 2020, hearing. Fed. R. Civ.
P. 78; L.R. 7-15.

                 IT IS SO ORDERED.

                                                                                              :     0

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                     Page 6 of 6
